Citation Nr: 1022124	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-39 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include coronary artery disease or ischemic heart 
disease, to include as due to exposure to herbicides (Agent 
Orange) or as due to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides (Agent Orange), or 
as due to service-connected diabetes mellitus.

3.  Entitlement to service connection for basal cell 
carcinoma, to include as due to exposure to herbicides (Agent 
Orange).

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), and, if so, whether 
service connection for PTSD is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in February 2010.  

The claims of entitlement to service connection for service 
connection for a cardiovascular disorder, to include coronary 
artery disease or ischemic heart disease, as due to diabetes 
mellitus or exposure to Agent Orange, service connection for 
hypertension as due to diabetes mellitus or exposure to Agent 
Orange, service connection for basal cell carcinoma, as due 
to diabetes mellitus or exposure to Agent Orange, and the 
reopened claim of entitlement to service connection for PTSD, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  A March 1997 rating decision which denied a request to 
reopen a claim of entitlement to service connection for PTSD 
was the last decision on a claim for service connection for 
PTSD on any basis prior to the 2005 request to reopen the 
claim, and the 1997 denial of the request to reopen the claim 
became final in 1998 in the absence of an appeal. 

2.  Evidence submitted since the March 1997 denial of the 
request to reopen the claim for service connection for PTSD 
must be deemed credible, and this evidence, if credible, 
raises a possibility that the claim may be substantiated.  


CONCLUSION OF LAW

New and material evidence having been presented subsequent to 
the last final denial of a request to reopen a claim for 
service connection for PTSD, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for PTSD.  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Specific notice regarding claims to reopen 
is required.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
the determination to grant the Veteran's request to reopen 
the claim addressed in this decision is favorable to the 
Veteran's claim, no further discussion of the duty to assist 
the Veteran as to the claim to reopen is required.

Analysis of request to reopen

Because the Veteran did not submit a Notice of Disagreement 
(NOD) following the notice of the March 2007 denial of the 
request to reopen the claim for service connection for PTSD, 
that unfavorable determination became final, based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103 (2009).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  38 
U.S.C.A. § 5108 (2002); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then 
the claim cannot be reopened, and is not subject to the 
Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, 
although the RO has determined that new and material evidence 
has been presented, the Board must independently review the 
evidence to determine whether it has jurisdiction.  Id.

In this case, at the time of the final 1997 rating decision, 
the Veteran's service treatment records were of record, as 
well as a number of post-service VA and private clinical 
records, communications identifying VA and private clinical 
records, and reports of VA examinations, and numerous 
communications from the Veteran, among other evidence.  

Since that rating decision, the Veteran has submitted several 
provider statements and clinical records, both from VA and 
from non-VA clinical providers.  Some of the additional 
evidence reflects that the Veteran is being treated for PTSD, 
among other disorders.  A June 2005 VA medical opinion, among 
other treatment records, reflects a diagnosis of PTSD.  

The Veteran has submitted additional written information 
about his claimed stressors, and has testified before the 
Board.  The additional evidence, to the extent that it is not 
cumulative or redundant, must be considered credible for 
purposes of determining whether new and material evidence has 
been submitted.  

The Veteran has specified that he was near a helicopter crash 
at Chu Lai at about Thanksgiving, 1970.  The Veteran has 
testified that rocket and mortar attacks were frequent while 
he was stationed at "LZ Hawk Hill."  This testimony must be 
considered credible, and, if verified, would substantiate the 
Veteran's claim.  Thus this evidence meets the criteria for 
new and material evidence, and is sufficient to reopen the 
claim.  While some of the Veteran's testimony is cumulative 
and redundant of contentions already of record, some of the 
additional evidence includes details which raise a reasonable 
possibility that the Veteran's assertion of a stressor could 
be corroborated.

However, development must be undertaken to obtain 
corroboration of the Veteran's testimony.  Development is 
discussed in the Remand, below.  


ORDER

The request to reopen a claim of entitlement to service 
connection for PTSD is granted; the appeal is granted to this 
extent only.


REMAND

The RO determined that the Veteran' s cardiovascular 
disorders, hypertension, and basal cell carcinoma could not 
be presumed related to the Veteran's exposure to herbicides, 
since the diagnosed disorders are not among the disorders 
which may, by law, be presumed related to such exposure.  
However, the Veteran also contends that his cardiovascular 
disorders and hypertension were accelerated, and thus 
permanently increased in severity, as a result of his 
service-connected diabetes mellitus, once he developed the 
service-connected diabetes.  Clinical opinion addressing this 
contention must be obtained.

Alternatively, the Veteran contends that he had elevated 
blood glucose before he developed hypertension, even though a 
formal diagnosis of diabetes had not been assigned.  The 
Veteran has submitted specific records of laboratory 
examinations which he contends support this assertion.  
Clinical opinion regarding this assertion is required.

Alternatively, the Veteran contends that his hypertension was 
incurred in service or within a presumptive period.  In 
particular, the points to clinical records dated in November 
1973, about 2.5 years after his service discharge.  The 
November 1973 record discloses that the Veteran's blood 
pressure on admission to a VA hospital was 172/120.  The 
Veteran contends that records not yet associated with the 
claims file would show that the Veteran's hypertension began 
proximate to his service discharge.  The identified records 
should be obtained.

Records referenced in the claims files or identified by the 
Veteran but not yet associated with the record include 
several VA inpatient admissions, including in December 1978, 
November 1980 to December 1980, December 1980 to January 
1981, January 1982, January 1983, and July 1983 to August 
1983, followed by admission to a VA domiciliary.   Although 
the discharge summary of the July 1983 to August 1983 VA 
hospitalization is of record, it does not reflect whether the 
Veteran manifested hypertension or an abnormal blood glucose, 
and additional records of that hospitalization should be 
sought.  In an August 1983 claim for benefits, the Veteran 
also noted that he underwent private treatment at the Georgia 
War Veterans Home, Central State Hospital, Milledgeville, in 
March 1974 to October 1974, March 1975, and in November 1975, 
and the claims files suggest that the vet may have had 
additional treatment at this facility.   

The Veteran contends that he has basal cell carcinoma as a 
result of his service-connected diabetes mellitus or a result 
of his exposure to Agent Orange.  In support of his 
contention that his basal cell carcinoma is related to Agent 
Orange exposure, the Veteran testified that he had to have a 
"spot" removed from his thyroid soon after his return from 
Vietnam.  No records regarding removal of a "spot" from the 
thyroid are of record.  There is a November 1978 record of a 
removal of a neck mass from the right neck, which disclosed 
edema, lymphangiectasis, and lymphoid hyperplasia of the 
larynx.  A December 1978 VA pathology record discloses that a 
right submaxillary gland adenoma was removed.  The mass had 
been noted for about a year prior to removal, according to 
the incomplete records associated with the claims files.  
More complete records should be obtained.

By a statement submitted in November 2006, the Veteran 
alleged that he was treated for basal cell carcinoma at the 
Augusta VA Medical Center in 1971 or 1972, proximate to his 
service discharge.  Those records should again be sought.

The Veteran also testified that he had a "huge" spot 
removed by "Dr. EL" from the right ribcage near the right 
breast in 1995, and underwent mastectomy.  No evidence 
regarding that carcinoma is of record.  The Veteran appeared 
to raise a contention, during his testimony at his February 
2010 Travel Board hearing, that his post-service cancers, 
including basal cell carcinomas and other tumors, are related 
to his service, to include his exposure to herbicides.  The 
Veteran also appears to contend that service-connected 
diabetes mellitus may be etiologically related to the 
development of skin cancer or other cancer, or may have 
increased the severity or accelerated the severity of cancer 
or cancer residuals.  Medical opinion addressing each of 
these contentions should be obtained, after relevant records 
are received.  

In August 2006, the Veteran underwent coronary artery bypass 
grafting.  The Veteran reported, in a September 2006 
statement, that his physician advised him that his service-
connected diabetes mellitus had cased his cardiovascular 
disorder requiring surgical treatment.  The Veteran should be 
afforded an opportunity to submit such opinion in writing. 

The Veteran reports that he receives disability benefits from 
the Social Security Administration.  Those records are not 
associated with the claims file, and should be sought.  

Regarding the Veteran's claim that he was subject to such 
stressors as rocket and mortar attacks, the Veteran alleged, 
in a November 2006 communication, that morning reports would 
verify the occurrence of the claimed stressors.  Unit reports 
may be more suitable for locating information to corroborate 
the Veteran's stressor contentions, but the Board is unable 
to locate information regarding the Veteran's specific 
assignments in the claims files currently, except as 
reflected on the DD 214.  An attempt to obtain the Veteran's 
assignment record and determine how best to corroborate his 
contentions is required.  If the stressors are not otherwise 
corroborated, then a determination as to whether morning 
reports are required should be made.

Accordingly, the case is REMANDED for the following action:

1.  Make a request to the NPRC for the 
Veteran's complete personnel file, to include 
the Veteran's Record of Assignments, Section 
VII, Personnel Qualification Record, Part II.  
Request a search for any additional service 
treatment records as well.  Request 
performance appraisals and any other personnel 
documents which might disclose what duties the 
Veteran performed.

2.  AFTER the Veteran's record of assignments 
is obtained, request that the U.S. Army and 
Joint Services Records Research Center (JSRRC) 
search for records, such as unit records, 
higher command history, or morning reports (if 
available for the relevant time period), which 
disclose where the Veteran's unit was located 
during his service in Vietnam, and disclose 
activities at those locations.  Request that 
JSRRC search for records which disclose 
whether there were rocket and/or mortar 
attacks on the locations where the Veteran was 
stationed while he was stationed at each 
location.  If the records disclose that the 
Veteran was stationed at Chu Lai about 
Thanksgiving 1970, JSRRC should search for 
records of a helicopter crash on base in 
October 1970 to December 1970.  Provide a copy 
of the Veteran's DD214 and Veteran's Record of 
Assignments, Section VII, Personnel 
Qualification Record.  

Request that JSRRC provide information about 
activities at the camp or fire base known as 
"LZ Hawk Hill" in winter 1970 or spring 
1971, if the Veteran's record of unit 
assignment is consistent with being stationed 
at that location during that time period.  

3.  Contact SSA and request all decisions and 
medical records associated with the award of 
SSA benefits to the Veteran.  Any records 
received should be associated with the claims 
folder.

4.  Obtain the Veteran's VA clinical records 
from February 2010 to the present.  

5.  Search for VA clinical records proximate 
to the Veteran's service, to include inpatient 
or outpatient clinical records from the 
August, Georgia, VA Medical Center (VAMC) in 
1971 and 1972, the Dublin, Georgia, VAMC from 
1971 to 1985 or any other dates, including 
reports of laboratory or pathology 
examinations, records from VA inpatient 
admissions, including in November 1973 (Dublin 
VAMC), 1974 (including at the Decatur VAMC), 
December 1978, November 1980 to December 1980, 
December 1980 to January 1981, January 1982, 
January 1983, and July 1983 to August 1983, 
followed by admission to a VA domiciliary.   

6.  Afford the Veteran an opportunity to 
identify any additional non-VA records, 
especially those proximate to his service 
discharge, or those which reflect treatment 
for a skin disorder, a carcinoma, a 
cardiovascular disorder, to include 
hypertension, or diabetes.  

7.  Request identified non-VA records, to 
include, but not limited to, Georgia War 
Veterans Home, Central State Hospital, 
Milledgeville, from March 1974 to January 
1979, records of treatment from Dr. G.S.W., 
dated in 1978 or prior, if available, records 
of 1995 treatment by Dr. EL, or records from 
any facility at which Dr. EL performed 
laboratory examination or surgical excision, 
for a skin disorder or carcinoma of the right 
ribcage or breast.

After obtaining appropriate authorization from 
the Veteran, ask Georgia Dermatopathology 
(Dermatology & Skin Cancer Center of Georgia, 
P.C.) if any records prior to 2005 are 
available for the Veteran.  

After obtaining appropriate authorization from 
the Veteran, ask Georgia Dermatology and Skin 
Cancer Center for the Veteran's complete 
record, rather than the diagnostic code 
summary provided, so that any history of 
treatment for a skin disorder prior to 2003 
may be specifically obtained.

8.  The Veteran should identify or submit 
pharmacy records, or any alternative records, 
such as employment medical records, records 
from insurance companies, or the like, which 
might disclose treatment of a cardiovascular 
disorder, hypertension, or diabetes, or 
information about the onset or etiology of a 
cardiovascular disease.  

9.  AFTER all VA and private clinical records 
have been obtained, and all development 
directed above has been completed, the Veteran 
should be afforded VA examinations as 
described below.  

10.  Prepare a summary of any and all verified 
events alleged by the Veteran as stressful.  
Afford the Veteran VA psychiatric examination.  
The examiner should be provided with a copy of 
this Remand, the summary of the events as 
alleged by the Veteran, and the claims files.  
In the written examination report, the 
examiner should discuss review of the claims 
file, private clinical records, VA clinical 
records, the Veteran's allegations, and the 
events verified.  The examiner should assign a 
diagnosis for each psychiatric disorder 
present.  If a diagnosis of PTSD is not 
assigned, the examiner should specify which 
criteria in DSM-IV are not met.

For each psychiatric diagnosis assigned, the 
examiner should answer the following question:  
Is it at least as likely as not (a 50 percent 
likelihood, or greater) or it is less than 
likely likelihood below 50 percent) that the 
Veteran incurred the disorder in service or as 
a result of incurred stressors 

The examiner should explain the rationale for 
the opinion expressed.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

If an opinion cannot be provided without 
resort to pure speculation, the examiner 
explain why speculation would be required in 
this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc).  
The examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  

11.  The Veteran should be afforded VA 
cardiovascular examination.  Provide the 
examiner with a list of the Veteran's service-
connected disabilities.  The claims file must 
be provided to each examiner.  The examiner 
should conduct any necessary diagnostic 
testing.  Each examiner should discuss the 
Veteran's service treatment records and post-
service clinical records following the 
Veteran's April 1971 service separation.  
Then, the examiner should answer the following 
questions:

(i).  Is it at least as likely as not (is 
there at least a 50 percent probability) or, 
is it unlikely, that the Veteran manifested 
hypertension in service or within one year 
after his service separation in April 1971?

(ii).  Is it at least as likely as not (is 
there at least a 50 percent probability) or, 
is it unlikely, that the Veteran manifested a 
cardiovascular disorder, to include coronary 
artery disorder or ischemic heart diseases, in 
service or within one year after his service 
separation in April 1971?

(iii).  Is it at least as likely as not (is 
there at least a 50 percent probability) or, 
is it unlikely, that the Veteran has a current 
cardiovascular disorder, to include coronary 
artery disease, ischemic heart disease, or 
hypertension, which is due to or results from 
a service-connected disability, to include 
diabetes mellitus?  

(iv).  Is it at least as likely as not (is 
there at least a 50 percent probability) or, 
is it unlikely, that a service-connected 
disability, to include diabetes mellitus, or 
medication used to treat a service-connected 
disability, accelerated the onset of a current 
cardiovascular disorder, or that a service-
connected disability, or medication used to 
treat a service-connected disability, 
aggravates, that is, permanently increased, 
the severity of a current cardiovascular 
disorder?  

(v).  Is it at least as likely as not (is 
there at least a 50 percent probability) or, 
is it unlikely, that the Veteran has a current 
cardiovascular disorder, to include coronary 
artery disorder, ischemic heart disease, or 
hypertension, which is a result of the 
Veteran's exposure to herbicides in service?  

(vi).  If exposure to herbicides did not cause 
a current cardiovascular disorder, is it as 
likely as not that exposure to herbicides 
accelerated onset of a cardiovascular disorder 
or that residuals of exposure to herbicides 
aggravate a cardiovascular disorder?

The examiner(s) should be advised that the 
term "at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

If an opinion cannot be provided without 
resort to pure speculation, the examiner 
explain why speculation would be required in 
this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc).  
The examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  

12.  The Veteran should be afforded VA 
examination by a specialist in oncology.  The 
claims file must be provided to each examiner.  
The examiner(s) should review the relevant 
evidence, and obtain history of the Veteran's 
pre-service activities and post-service 
employment and activities.  The examiner 
should conduct any necessary diagnostic 
testing.  The examiner should review all 
reports of a skin disorder or pathology of any 
body part.  The examiner should then answer 
the following questions:

Is it at least as likely as not (is there at 
least a 50 percent probability) or, is it 
unlikely, that the Veteran has a current skin 
disorder, a current carcinoma, or residuals of 
a treated carcinoma, which was (a) incurred or 
manifested in service, or, (b) which results 
or resulted from exposure to herbicides, or 
(c) from any incident of service, or, (d) 
results from, was accelerated by, or is 
permanently aggravated by,  a service-
connected disability?  

The examiner(s) should be advised that the 
term "at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

13.  After reviewing the evidence to assure 
that VA's duties to notify and assist the 
Veteran have been met, and after reviewing the 
VA examination reports to assure that each 
report is complete, the claims should be 
readjudicated.  If any benefit sought remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case (SSOC) which addresses actions taken 
since the issuance of the last SSOC.  The 
Veteran and his accredited representative 
should be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


